                                          IN THE
                               UNITED STATES DISTRICT COURT
                                         FOR THE
                               WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION

  UNITED STATES OF AMERICA                     )
                                               )
         v.                                    )       Criminal No. 4:18-cr-00012
                                               )
  DASHAWN ROMEER ANTHONY                       )
      Et al.                                   )

                 UNITED STATES’ NOTICE OF ADDITIONAL DISCOVERY

         The United States respectfully provides this notice to the Court of additional discovery

  items provided to Discovery Counsel on May 20, 2019. The contents of that discovery and the

  grounds for this Notice are as follows:

         1.      This Court ordered the government to “substantially complete all pretrial discovery

  by April 1, 2019.” Third Amended Scheduling Order, ECF No. 275, ¶ 2. As the Order reflects

  and this Court has recognized orally at various status hearings, criminal discovery can be an

  ongoing process. Even though the Order does not require all discovery by the April 1 deadline,

  the government has treated the Order as if it did, and worked to disclose all discovery and Jencks

  materials before that date. Some of those efforts have been discussed at prior hearings. E.g.,

  Minute Entry, ECF Nos. 136, 200.

         2.      As detailed in a prior Notice of Additional Discovery, on April 4, 2019 (ECF No.

  294), the United States provided what it believed to the last of its discovery and had repeatedly

  been assured by the Federal Bureau of Investigation that the discovery was complete. Despite

  these representations, the United States has made supplemental discovery disclosures to Discovery



                                                   1




Case 4:18-cr-00012-MFU-RSB Document 348 Filed 05/21/19 Page 1 of 4 Pageid#: 1470
  Counsel after the April 1 deadline and has provided notice to the Court of these supplemental

  filings. To assure the Court that it believed discovery was now complete, at the last hearing the

  United States requested the appearance of the FBI Senior Supervisory Special Agent responsible

  for this investigation.

          3.      The FBI has now located additional discovery. These materials were turned over

  to Discovery Counsel on May 20, 2019. The FBI has again assured the United States Attorney’s

  Office that it has provided all discovery to it. At the Court’s (or defense counsel’s) request, the

  United States can arrange for the FBI Senior Supervisory Special Agent to attend the June hearing.

          4.      The additional discovery includes the following materials:

                  a. The United States had previously disclosed a videotaped post-arrest interview

                      of Defendant Kevin Trent. In preparing for trial, the FBI learned that it had

                      not disclosed a second disc containing the final eighteen minutes of that

                      interview. The FBI has now provided that missing disc.

                  b. As disclosed orally at the last hearing, the FBI was able to unlock a cellphone

                      seized from Defendant Phillip Miles at his arrest on June 14, 2018. A copy of

                      the contents of that cellphone is included in Production 15.             This data

                      extraction represents, by size, almost the entirety of the Production.

                  c. A copy of an interstate nexus report attached to a FBI PD-302 report. The

                      interstate nexus report was previously disclosed to the defendants, but is now

                      re-disclosed as an attachment.      The cover report contains no substantive

                      content.




                                                    2




Case 4:18-cr-00012-MFU-RSB Document 348 Filed 05/21/19 Page 2 of 4 Pageid#: 1471
                 d. Miscellaneous administrative documents generated by the FBI’s evidence

                     custodians. As pure administrative materials, these documents are technically

                     not discovery but are disclosed as part of the United States’ virtually “open file”

                     discovery stance in this case.

           5.    In addition, in preparing trial exhibits and expert notices, the United States has

  learned that it did not possess the entirety of the files from the ballistic expert from the Virginia

  Department of Forensics.      Part of those files have previously been disclosed.          Five new

  documents are contained in Production 15. The United States anticipates receiving the final

  missing documents in the next week and will disclose them immediately to Discovery Counsel.

  The release of these documents almost five months before trial does not prejudice the defendants,

  who have previously received ballistics records indicating the expert’s conclusions (e.g., that some

  of the ballistic evidence in various shootings matches ballistic evidence in other shootings believed

  to have been committed by the defendants). These additional materials simply support and further

  detail that evidence.

           6.    Other than the missing ballistics documents, which will be disclosed as soon as

  possible, the United States has again been assured by the FBI that all discovery has been provided.

  As has been its policy, the government will alert the Court by similar notice of any additional

  discovery. Again, the United States believes all discovery has been provided other than what is

  noted.




                                                      3




Case 4:18-cr-00012-MFU-RSB Document 348 Filed 05/21/19 Page 3 of 4 Pageid#: 1472
         WHEREFORE, the United States hereby respectfully provides the Court with notice of

  additional discovery.

                                               Respectfully submitted,

                                               THOMAS T. CULLEN
                                               United States Attorney

                                               s/Heather L. Carlton
                                               Ronald M. Huber
                                               Heather L. Carlton
                                               Assistant United States Attorneys
                                               United States Attorney's Office
                                               255 West Main Street, Room 130
                                               Charlottesville, VA 22902
                                               Tel: 434.293.4283
                                               Ron.huber@usdoj.gov
                                               Heather.carlton@usdoj.gov


  DATED: May 21, 2019




                                       CERTIFICATE

         I hereby certify that a true and correct copy of the foregoing has been electronically filed

  with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of

  record, on this 21st day of May, 2019.

                                                      s/Heather L. Carlton




                                                  4




Case 4:18-cr-00012-MFU-RSB Document 348 Filed 05/21/19 Page 4 of 4 Pageid#: 1473
